DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 16 December 2020. Claims 1-20 are currently pending. Of these, claims 17-20 are withdrawn from further consideration as being drawn toward a non-elected invention (see below).
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-16, drawn to a percutaneous targeting device.
Group 2, claims 17-20, drawn to a method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a targeting device with a channel/hole, a target pin, a first guide wire, and a second guide wire, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lizardi et al. (U.S. Patent 8,617,176).
Lizardi et al. disclose a targeting device (102) with a channel/hole (i.e. channel/hole defined by portion of 102 receiving 104 as best seen in Figure 2), a target pin (104), a first guide wire (i.e. wire received within 130, see Figures 3 and 4), and a second guide wire (i.e. wire received within 132, see Figures 3 and 4) (see Figures 1-30, and column 5, line 52 – column 22, line 32).
During a telephone conversation with Todd W. Barrett on 25 April 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-16. Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
	The drawings received on 16 December 2020 are accepted by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:
In line 3, it appears that the phrase “the intersection” should read “an intersection.”
In lines 3-4, it appears that the phrase “the intersection” should read “an intersection.”
Claim 14 is objected to because of the following informality:
In line 2, it appears that the phrase “the angle” should read “an angle.”
Claim 15 is objected to because of the following informality:
In lines 2-3, it appears that the phrase “the point of intersection” should read “a point of intersection.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (U.S. Patent 8,663,233).
Suda discloses (as to claim 1) a percutaneous targeting device (see Figure 8) comprising a body (4) holding an extension (17), the body comprising a target guide (4b) having a target sleeve (i.e. sleeve defined by material of 4b defining each instance of 12) with a target sleeve channel (12) capable of holding a target pin (2) having a tip (i.e. tip defined by portion of 2 adjacent 3a as best seen in Figure 9) and being capable of being drilled into a bone (e.g. a vertebra), the extension comprising a first guide sleeve (i.e. sleeve defined by portion of 17a defining 20 as best seen in Figure 10) having a first guide sleeve channel (20) capable of holding a first guide wire (3) and further including a second guide sleeve (i.e. sleeve defined by portion of 17b defining 22 as best seen in Figure 10) having a second guide sleeve channel (22) capable of holding a second guide wire (18), the target sleeve channel, the first guide sleeve channel, and the second guide sleeve channel are in a common plane (i.e. plane as best illustrated by the view in Figure 9), and the first guide sleeve channel and the second guide sleeve channel are parallel (see column 8, line 63 – column 9, line 4), wherein (as to claim 2) the target sleeve is capable of holding the target pin in a fixed position relative to (i.e. in a fixed angular position relative to the position of 3 depending upon which instance of 12 in which 2 is inserted) the target sleeve (see positions of 2 and 3 as best seen in Figure 9), wherein (as to claim 3) the target sleeve is capable of allowing for movement of the target pin within the sleeve (i.e. 2 is allowed to move axially with respect to each instance of 12 prior to engagement of 2a with 4b)
wherein (as to claim 5) the target sleeve channel is holding the target pin (i.e. holding the angular position of 2 relative to 4), the first guide sleeve channel is holding the first guide wire (i.e. holding the angular position of 3 relative to 17), and the second guide sleeve channel is holding the second guide wire (i.e. holding the angular position of 18 relative to 17), wherein (as to claim 6) the target sleeve channel, the first guide sleeve channel, and the second guide sleeve channel are configured such that an intersection (i.e. an intersection between axes of 2 and 3) between the target pin and the first guide wire and an intersection (i.e. an intersection between axes of 2 and 18) between the target pin and the second guide wire is outside of the target sleeve (see Figure 9), wherein (as to claim 7) the first guide wire and the second guide wire have a tip (e.g. a pointed tip, see Figure 9) and are capable of being drilled into a bone (i.e. given the pointed shape of the tips, it is the examiner’s position that the guide wires are fully capable of being drilled into a bone under rotation), wherein (as to claim 8) a guide wire (3) has a diameter between 0.5 mm and 5 mm (see column 5, line 65 – column 6, line 2), wherein (as to claim 9) the target pin is capable of contacting the first guide wire at an intersect point (see Figure 9, and column 7, lines 38-44), and wherein (as to claim 12) the body has a hollow opening (4c) (see Figures 8-11(c), and column 5, line 20 – column 11, line 7).
Claims 1, 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lizardi et al. (U.S. Patent 8,617,176).
Lizardi et al. disclose (as to claim 1) a percutaneous targeting device (see Figure 29) comprising a body (114/116) holding an extension (108), the body comprising a target guide (122) having a target sleeve (196) with a target sleeve channel (197) capable of holding a target pin (i.e. drill pin, see column 20, lines 38-41) having a tip (i.e. an inherent feature of a drill pin) and being capable of being drilled into a bone, the extension comprising a first guide sleeve (i.e. sleeve defined by portion of 116 defining 130 as best seen in Figure 29) having a first guide sleeve channel (130) capable of holding a first guide wire (134) and further including a second guide sleeve (i.e. sleeve defined by portion of 116 defining 132 as best seen in Figure 29) having a second guide sleeve channel (132) capable of holding a second guide wire (136), the target sleeve channel, the first guide sleeve channel, and the second guide sleeve channel are in a common plane (i.e. plane as best illustrated by the view in Figure 29), and the first guide sleeve channel and the second guide sleeve channel are parallel (see column 8, lines 53-58), wherein (as to claim 9) the target pin (i.e. comparable to 104) is capable of contacting the first guide wire at an intersect point (see Figures 2 and 29, and column 21, lines 22-41), wherein (as to claim 10) the target pin (i.e. comparable to 104) is capable of contacting the second guide wire (see Figures 2 and 29, and column 21, lines 22-41) in a circular target area in said common plane and centered on said intersect point (see annotated Figure below), wherein (as to claim 11) the body (i.e. the portion of the body defining 106 is arc-shaped) and the extension (i.e. the portion of the extension mating with 106 is being interpreted as being arc-shaped) are arc-shaped (see Figure 20, and column 15, lines 24-35), wherein (as to claim 14) the extension is capable of moving relative to (i.e. along 106) the body such that an angle (i.e. angle between an axis defined along ang through 196 and 130A) between the target sleeve channel and the first guide sleeve channel changes while the first guide sleeve channel and the second guide sleeve channel remain parallel (i.e. due to both 130 and 132 being co-located on 108), wherein (as to claim 15) the extension is capable of moving relative to (i.e. along 106) the body such that a point of intersection (i.e. point of intersection as best illustrated in Figure 2) between the target pin and the first guide wire does not move (i.e. due to the location of the point and the shape of the arc of 106), and wherein (as to claim 16) an extension lock (112) is capable of locking the device extension in a fixed relationship to the device body (see annotated Figure below, Figures 1-30, and column 5, line 52 – column 22, line 32).

    PNG
    media_image1.png
    412
    427
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lizardi et al. (U.S. Patent 8,617,176), as applied to claim 1 above, in view of Taylor et al. (U.S. Patent 9,498,370).
	Lizardi et al. disclose the claimed invention except for wherein the target pin is a k-wire that extends axially through the target sleeve.
	Taylor et al. teach the use of a targeting device (1000) comprising a body (1009/1019) holding an extension (1005), the body comprising a target guide (1019) having a target sleeve (1021) with a target sleeve channel (1025) capable of holding a target pin (1001), wherein the target pin is a k-wire (see column 18, lines 1-6) that extends axially through the target sleeve (see Figure 10, and column 18, line 1 – column 19, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Lizardi et al. with wherein the target pin is a k-wire that extends axially through the target sleeve in view of Taylor et al. in order to provide an obvious, well-known and obvious means for penetrating a bone.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sharkey et al. (U.S. Patent 8,821,504) disclose a targeting device comprising a body holding an extension, a target sleeve holding a target pin, a first guide sleeve holding a first guide wire, and a second guide sleeve holding a second guide wire.
Chan (U.S. Patent 5,891,150) discloses a targeting device comprising a body holding an extension, a target sleeve holding a target member, a first guide sleeve holding a first guide wire, and a second guide sleeve holding a second guide wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775